UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

woe x oY ELI
In Re: : cy lr
AHMED HUSAIN ZUBAIR, : 7 [ |
Debtor, :
x Ne ee
AHMED HUSAIN ZUBAIR, ' ORDER YY o
URVDERK g
Appellant, : Qe
v. 20 CV 8829 (VB) 3 4
. "TY +.
Oo &
FAY SERVICING, LLC, as servicing agent for a &
Wilmington Savings Fund Society, FSB, d/b/a 3
Christiana Trust, not individually but as trustee y\
for Hilldale Trust, =|" |
Appellee. “Ee
wecnenennnnannnncncns x St
AHMED HUSAIN ZUBAIR, :
Appellant, :
V. 21 CV 4222 (VB)
KRISTA M. PREUSS,
Appellee. :
x

 

On July 7, 2021, appellant, who is proceeding pro se and in forma pauperis, filed an
emergency motion for stay pending appeal and for temporary stay pending consideration of
motion against order dismissing bankruptcy. (20 CV 88829 Doc. #22; 21 CV 4222 Doc #12).!
In the motion, appellant states that on July 7, 2021, AmeriCredit Financial Services d/b/a GM
Financial (““AmeriCredit”) threatened to repossess appellant’s car. (Doc. #22 Jf 1,2). Appellant
states that AmeriCredit has disregarded its agreements by rescinding the monthly payments
contract in revenge for appellant’s bankruptcy filing. (Id.). Appellant “seeks emergency relief to
stop repossession of [his] car and liquidation and or sale of [his] property at 90 Bruce Ave,

Yonkers.” (Id. { 16).

AmeriCredit is not a party to either of the above-captioned bankruptcy appeals. In
addition, the Court notes that the caption of appellant’s “emergency motion,” names as
“defendants” Fay Servicing, Bank of America, N.A., SN Servicing Corp, and US Bank Trust
National Association. (Doc. #22). However, Bank of America, N.A., SN Servicing Corp, and

 

 

l Appellant’s motions are filed on the dockets for case numbers 20 CV 8829 and 21 CV
4222. Unless otherwise noted, references to “Doc. #__” refer to the docket in case number 20
CV 8829, and “ECF __” refers to page numbers automatically assigned by the Court’s Electronic

Case Filing System.
1
US Bank Trust National Association are also not parties in either of the above-captioned
bankruptcy appeals.

To the extent appellant’s motion can be construed as requesting relief against any party in
this bankruptcy appeal, appellees shall respond to appellant’s motion by July 16, 2021.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to appellant.

Dated: July 9, 2021
White Plains, NY

SO ORDERED:

Viel VR

Vincent L. Briccetti
United States District Judge

 
